Case 3:19-cv-00054-NKM-JCH Document 148 Filed 06/09/21 Page 1 of 2 Pageid#: 1259




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION

  Kieran Ravi Bhattacharya,                             )
         Plaintiff,                                     )       Civil Action No. 3:19cv00054
                                                        )
  v.                                                    )       ORDER
                                                        )
  James B. Murray, et al.,                              )       By:     Joel C. Hoppe
        Defendants.                                     )       United States Magistrate Judge

         Before the Court is Plaintiff’s Motion for One-Week Extension of Deadline to Amend

  Complaint. ECF No. 146. Plaintiff “seeks a one-week extension––until June 10, 2021––of the

  deadline for amending his complaint set forth in the Pretrial Order.” Id. Defendants oppose the

  motion. They note that the Pretrial Order, ECF No. 139, requires that any motion to amend the

  pleadings must be filed within forty-five (45) days of entry of the Pretrial Order, except for good

  cause shown. ECF No. 147. Additionally, the “court shall consider a party’s motion to amend

  pleadings in accordance with Rule 15 of the Federal Rules of Civil Procedure.” ECF No. 139 at

  5. Defendants do not oppose allowing Plaintiff an additional week to file a motion seeking leave

  to file an amended complaint.

         Defendants’ reading of the Pretrial Order is correct. The Pretrial Order establishes a

  deadline for a party to seek leave to amend a pleading, not an automatic right to amend. Having

  considering Plaintiff’s motion, the court finds that it sets forth good cause to extend the deadline

  to file a motion to amend. See Fed. R. Civ. P. 16(b)(4). Accordingly, Plaintiff’s motion is hereby

  GRANTED, and the time for Plaintiff to file a motion for leave to amend his amended complaint

  is extended to June 10, 2021.

         The court will evaluate any motion for leave to amend a pleading under Rule 15.

         It is so ORDERED.



                                                   1
Case 3:19-cv-00054-NKM-JCH Document 148 Filed 06/09/21 Page 2 of 2 Pageid#: 1260




                                           ENTERED: June 9, 2021



                                           Joel C. Hoppe
                                           United States Magistrate Judge




                                       2
